Citation Nr: 0821625	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  02-19 464	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

The veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The Board remanded the case in December 2003 
and March 2005 for additional development.


FINDING OF FACT

The veteran did not participate in combat; there is no 
credible supporting evidence of the veteran's claimed in-
service stressors, including changes in behavior.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  Section 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23353 (Apr. 30, 2008) (effective for claims pending on or 
after May 30, 2008).

After the veteran filed his claim, the RO sent him two 
letters in May 2002.  The first letter included a 
Questionnaire for PTSD based on a personal assault.  The 
second letter notified him of the evidence generally 
necessary to substantiate a claim for service connection, but 
did not notify him that sources other than his service 
records could support a claim for PTSD based on a personal 
assault.  See 38 C.F.R. 
§ 3.304(f).  In December 2003, the Board remanded the case so 
that this notice could be provided.  A May 2004 letter 
provided him with notice of the evidence necessary to 
substantiate his claim, including alternative sources of 
evidence to support a claim for PTSD based on personal 
assault, the evidence VA would assist him in obtaining, and 
the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  

The May 2004 letter also specifically requested that he 
submit any evidence in his possession pertaining to his 
claim.  In a January 2007 letter, the veteran was asked to 
complete another Questionnaire for PTSD based on personal 
assault.  The January 2007 letter also asked that he provide 
sources of information and evidence such as police reports or 
medical treatment records for assault or rape and that he 
send supporting statements from individuals with whom he 
discussed the incident.   Thus, the content of the letters 
provided satisfactory VCAA notice in accordance with § 
5103(a) and § 3.159(b)(1) as specified in Pelegrini II.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA applies "generally to all five elements 
of a claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).  

The veteran has substantiated his status as a veteran, and 
received notice on the second and third Dingess elements.  
Since the Board concludes that the preponderance of the 
evidence is against this claim, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

The Court also has held that content-complying VCAA notice 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini II, 18 Vet. App. at 120.  In this case, 
content-complying notice was provided after the initial 
denial.  The timing deficiency was cured, however, by 
readjudication of the claim in a March 2008 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  Furthermore, in response to the 
SSOC, the veteran indicated he had no additional information 
or evidence to submit and asked that his case be forwarded to 
the Board for consideration as soon as possible.

In developing his claim, VA obtained the veteran's service 
treatment records (STRs), his personnel records, VA treatment 
records, private treatment records from St. Francis Hospital, 
Human Services Center, and Larned State Hospital.  In 
addition, a VA examination was provided in August 2002.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no 
reported evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

It need not be shown that the disability was present or 
diagnosed during service but only that there is a nexus 
between the current condition and military service, even if 
first diagnosed after service, on the basis of all the 
evidence, including pertinent service medical records.  This 
can be shown by establishing that the disability resulted 
from personal injury or disease incurred in the line of 
duty.  38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 
2 Vet. App. 352, 356 (1992).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (2007) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  If a veteran engaged in combat and is claiming a 
combat related stressor, credible supporting evidence of the 
stressor is not required.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

The pertinent regulation, 38 C.F.R. § 3.304(f)(3), provides 
that if PTSD is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. 
§ 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance, substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  VA will not deny a PTSD claim 
that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible 
supporting evidence of the stressor and allowing him the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  Id.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  Id.

Legal Analysis

In his June 2002 and January 2007 PTSD Questionnaires, the 
veteran alleges he was sexually assaulted in the Fall of 1966 
while serving in Little Creek, Virginia, and in the summer of 
1967 while serving in Frankfurt, Germany.  In his June 2002 
Questionnaire, he said that he did not seek medical treatment 
or counseling.  In his January 2007 Questionnaire, he said 
that he went to the psychiatric ward at the Naval Hospital in 
Portsmouth, Virginia and was offered a medical discharge by 
the commander, which he refused.  He said that several days 
later he asked for a medical discharge and was denied.  

The veteran's STRs indicate that at his enlistment physical 
in May 1965, the psychiatric evaluation was normal and he 
denied having any nervous trouble.  In July and August 1966, 
he was hospitalized for gross tremor, marked anxiety, a 
startled reaction and being non-verbal.  He said that the 
nervousness had been a long-standing problem dating back to 
his childhood.  He attributed his recent nervousness to being 
put into a job he knew very little about and being afraid of 
making mistakes.  The diagnosis was passive aggressive 
personality, manifested by agitation, tremors, stubbornness, 
inefficiency, passive obstructionism.  

In an April 1967 Physical Profile Record, the veteran's 
psychiatric profile (box "S") was level "1", which 
signified a high level of medical (physical and mental) 
fitness.  Chapter 9, para. 9-3, Army Regulation (AR) 40-501 
(1960).  

The June 1967 separation physical indicates the veteran's 
psychiatric evaluation was normal and he denied any nervous 
trouble.

The veteran's military personnel records are unremarkable for 
any report of sexual assault.  He served in Norfolk and 
Little Creek, Virginia, in September and October 1965, Fort 
Dix in January 1966, and Frankfort, Germany from May 1966 to 
July 1967.  He was promoted from E-1 to E-4 throughout his 
military career.  There was only one incident of disciplinary 
action taken in October 1966 when he failed to report to 
reveille formation.

The veteran was discharged from military service on July 31, 
1967.  He was admitted to St. Francis Hospital on August 23, 
1967.  He reportedly became violent and tore up his parents' 
house after his requests for money were refused.  The 
diagnosis was manic depressive reaction, manic type.  

The veteran filed a claim for service connection for a 
nervous condition in August 1967.  He made no mention of 
sexual assault during his military service.  

In June 1969, the veteran was hospitalized at a VA facility 
after having difficulty adjusting to being at home.  He 
reportedly became very belligerent and destructive.  The 
diagnosis was immature inadequate personality with marked 
anxiety.  

The veteran was hospitalized at Lanard State Hospital from 
June to September 1969.  He was admitted for temper tantrums 
and being destructive towards things.  The diagnosis was 
immature and inadequate personality with anxiety.  

In October 1994, the veteran was hospitalized at a VA 
facility for alcohol intoxication.  

VA treatment records dated from July 1998 to March 2000, show 
treatment for depression and panic attacks.  Past medical 
history noted PTSD.  There was no mention of sexual assault 
during military service in these records.

In an April 2000 letter, Dr. Hagenlocker, a VA physician, 
stated that the veteran was precluded from employment because 
of 18 different medical problems, including PTSD.  There was 
no indication whether the PTSD was related to service or any 
mention of sexual assault.

Private treatment records from Human Services Center indicate 
that in September 2001, the veteran was treated for 
depression and anxiety, which he said began during his 
military service when he was attacked on three separate 
occasions.  He claimed to have a Ph.D. in psychology from 
Kansas State University.  The diagnosis was panic disorder 
without agoraphobia.  

Private treatment records from St. Francis Hospital dated 
from October 2001 to February 2002 indicate the veteran was 
treated on several occasions for depression and anxiety.  
There was no mention of sexual assault or PTSD.

The report of the August 2002 VA examination indicates the 
veteran had a history of depression and anxiety from an early 
age.  The examiner noted that the alleged sexual assaults 
occurred after his hospitalizations during service.  The 
veteran denied previous reports that he had a Ph.D in 
psychology, stating that he had a Bachelor's degree in 
education.  The diagnoses were generalized anxiety disorder 
with agoraphobia, social phobia, and panic disorder with 
agoraphobia (Axis I); and mixed personality disorder (Axis 
II).  The examiner stated that the evidence did not support a 
diagnosis of PTSD and that the symptom pattern reported was 
more consistent with the above-mentioned diagnoses.  

In an October 2002 statement, the veteran said he was first 
assaulted while he was in Little Creek, Virginia, and that he 
went absent without leave (AWOL) for a day and went to Kansas 
where he turned himself in.  He said he was placed in the 
stockade.

VA treatment records dated from March 2001 to May 2004 from 
the VA Medical Center (VAMC) in Butler, Pennsylvania, show 
treatment for depression and panic disorder without mention 
of sexual assault.  

In June and July 2002, the veteran was hospitalized at the 
VAMC in Pittsburgh, Pennsylvania.  The discharge summary 
indicates he said that his main stress was a history of 
sexual assault during military service.  The diagnoses were 
major depression, recurrent; past history of alcohol abuse in 
remission; and a history of panic disorder with agoraphobia. 

VA treatment records from the VAMC in Butler indicate a PTSD 
screen was positive in October 2004.  In October 2005, a PTSD 
screen was negative.  Treatment records dated from February 
to October 2007 show treatment for generalized anxiety and 
major depression.

There is no evidence that the veteran participated in combat 
and he is not claiming a combat related stressor.  Hence, 
credible supporting evidence of his noncombat stressors is 
required.  Because he is claiming stressors consisting of 
personal assault, evidence of changes in behavior could 
satisfy this requirement.

In sum, there is no evidence verifying the veteran's 
allegations that he was sexually assaulted during his 
military service.  Treatment records during service and for 
many years thereafter fail to note any mention of sexual 
assault.  These assertions were first made in a claim for 
benefits more than 34 years after service.  The 
contemporaneous medical record contains no findings 
indicative of sexual assault until almost 33 years after 
service, despite extensive treatment for various psychiatric 
problems in the ensuing years.  

Furthermore, the veteran's statements lack credibility.  For 
example, he repeatedly claimed to have a Ph.D. in psychology 
from Kansas State University, but later admitted that his was 
untrue and that he had a Bachelor's degree in education.  
There is also no record of him going AWOL or being placed in 
the stockade.  

There is also no evidence of changes in behavior in response 
to the alleged assaults.  The veteran has a long history of 
psychiatric treatment, but such treatment began prior to the 
alleged assaults.  The veteran has not reported any credible 
evidence of behavior changes

Furthermore, the August 2002 VA examiner provided a negative 
opinion with regard to the veteran's claim for service 
connection for PTSD.

The claim for service connection for PTSD must be denied 
because the preponderance of the evidence is against the 
claim-meaning there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); 38 C.F.R. §§ 4.7, 4.21.


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


